Citation Nr: 1313018	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy (obstructive hydrocephalus). 

2.  Entitlement to service connection for chronic disability manifested by loss of feeling of the right hand (right hand numbness), as secondary to obstructive hydrocephalus with fourth ventricular tumor status post craniotomy. 

3.  Entitlement to service connection for chronic disability manifested by loss of feeling of the right foot (right foot numbness), as secondary to obstructive hydrocephalus with fourth ventricular tumor status post craniotomy. 

4.  Entitlement to service connection for bilateral vocal cord paralysis, as secondary to obstructive hydrocephalus with fourth ventricular tumor status post craniotomy. 

5.  Entitlement to service connection for chronic disability manifested by respiratory damage (respiratory disability), as secondary to obstructive hydrocephalus with fourth ventricular tumor status post craniotomy. 

REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to July 1969. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2010 decision, the Board, in pertinent part, denied the Veteran's claims for service connection for obstructive hydrocephalus, right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In an August 2011 Memorandum Decision, the Court vacated the Board's decision denying service connection for the disorders listed above, and remanded the matters for further proceedings consistent with its decision.

In light of the Court's decision, the findings found therein, and following an extensive review of the evidentiary record, in March 2012 the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

As set forth in more detail below, and after reviewing the post-March 2012 evidentiary record, the Board finds that a remand is necessary with respect to the issues presently before the Board on appeal.  The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the Veteran's case to the RO in March 2012.  The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

While some development directed by the Board was completed, other development was not.

The Veteran contends that he is entitled to service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy, as well as right hand numbness, right foot numbness, bilateral vocal cord paralysis and a respiratory disorder as secondary to his obstructive hydrocephalus.  He asserts that he received a polio vaccine while in service that may have contained Simian Virus 40 (SV40).  While prior development of the evidence by VA was unsuccessful in confirming that the Veteran did in fact have an in-service polio vaccine, in the Board's March 2012 remand, it was essentially conceded that the Veteran had such a vaccine during his military service.  

In March 2012, the Board directed that the Veteran be afforded a VA examination to determine the etiology of any obstructive hydrocephalus found to be present.  The examiner was to be advised that the Board has found as credible the Veteran's report of receiving a polio vaccine in the 1960s while on active duty.

The examiner was requested to provide an opinion as to whether there was a 50 percent probability or greater than any currently diagnosed ependymoma and resultant obstructive hydrocephalus was related to the Veteran's period of active military service, including his receipt of a polio vaccine in the 1960s while on active duty.  The examiner was also requested to indicate whether it was at least as likely as not that any right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder are proximately due to or the result of obstructive hydrocephalus.  If not, are they at least as likely as not aggravated by obstructive hydrocephalus?  If aggravated, what permanent, measurable increase in current right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder is attributable to the obstructive hydrocephalus?

A complete rationale was requested for all opinions offered and, as noted, the Veteran's lay statements must be considered and discussed, as well as the "medical literature in the claims file" (emphasis added).  

In November 2012, the Veteran underwent VA examination.  According to the examination report, the physician-examiner noted that he reviewed the Veteran's claims folder.  The physician supplied diagnoses of status post craniotomy for subependymona resection (4th ventricle) with the following residuals:  vocal cord paralysis; respiratory insufficiency on tracheotomy; and weakness/numbness of right upper and lower extremity.  The physician added that "[c]ondition is not caused by service or SC condition.  Condition is not caused by the conceded polio vaccination during basic training."

However, although the VA examiner in November 2012 provided the diagnoses noted above and, while he provided a negative opinion as to the etiology of the Veteran's status post craniotomy for subependymona resection, it does not appear that he considered and discussed the "medical literature in the claims file" submitted by the Veteran (emphasis added), as directed by the Board.  Stegall.  

This omission was also noted by the Veteran's representative, in a January 2013 written statement, who specifically referenced the previously-provided medical literature in her statement, including "Emergent Human Pathogen Simian Virus 40 and Its Role in Cancer", (Regis A. Vilchex & Janet S. Butel), Clinical Microbiology Reviews July 2004, and "Brain tumors and polyomaviruses", (Sidney Croul, Jessica Otte & Kamel Khalili), Journal of Neurovirology, 9, 2003.  

The Veteran's agent, in her January 2013 statement, also asserts that: 

The Immunization Safety Review on SV40 Contamination of Polio Vaccine and Cancer concluded that the evidence is inadequate to accept or reject a causal relationship between SV40-containing polio vaccines and cancer and recommended further studies with improved and standardized techniques.  Stratton K., Almario DA, McCormick MC, editors, 2002. "Immunization safety review: SV40 contamination of polio vaccine and cancer. Washington (DC): National Academies Press.

Thus, the November 2012 VA examiner's opinion did respond to the Board's directives in its March 2012 remand.  Stegall.  The November 2012 VA examination report is not adequate, as the examiner failed to include consideration and discussion of potentially-probative evidence provided by the Veteran, as directed by the Board.  Id.  

Finally, and as indicated by the Board in March 2012, the Board notes that the issues of entitlement to service connection for right hand numbness, right foot numbness, vocal cord paralysis, and a respiratory disorder are all claimed as secondary to obstructive hydrocephalus.  Therefore, these issues are inextricably intertwined with the issue of entitlement to service connection for obstructive hydrocephalus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. The entire claims file, to include a complete copy of this REMAND, should be returned to the November 2012 VA examiner (or another similarly qualified VA physician), and the examination report should note review of the file (a clinical examination should be performed only if deemed necessary by the examiner).

The examiner should review the medical literature in the claims file, supplied by the Veteran, including, but not be limited to:

a. "Emergent Human Pathogen Simian Virus 40 and Its Role in Cancer", (Regis A. Vilchex & Janet S. Butel), Clinical Microbiology Reviews, July 2004.

b. "Brain tumors and polyomaviruses", (Sidney Croul, Jessica Otte & Kamel Khalili), Journal of Neurovirology, 9, 2003.

The examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed ependymoma and resultant obstructive hydrocephalus is related to the Veteran's period of active military service, including his receipt of a polio vaccine in the 1960's.  The examiner is particularly requested to discuss the applicability, or lack thereof, of the two journal articles, and other literature noted by the Veteran's agent in the January 29, 2013 statement, to his claimed disorders.

In the event that it is determined that the Veteran has a currently diagnosed ependymoma and resultant obstructive hydrocephalus which is related to his period of active military service, the physician should further indicate whether it is at least as likely as not that any right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder are proximately due to or the result of obstructive hydrocephalus.  If not, are they at least as likely as not aggravated by obstructive hydrocephalus?  If aggravated, what permanent, measurable increase in current right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder is attributable to the obstructive hydrocephalus?

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The RO/AMC should ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

3.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his agent should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


